Citation Nr: 1045074	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  06-23 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service in the United 
States Army from September 1974 to August 1976.  A subsequent 
period of military service resulted in an other than honorable 
discharge, previously determined in a December 1978 
administrative decision to represent a bar to VA benefits for 
that second period of service.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which denied entitlement to the benefit currently sought 
on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in 
a Travel Board hearing in St. Petersburg, Florida in March 2009 
to present testimony on the issue on appeal.  The hearing 
transcript has been associated with the claims file.

This appeal was subject to a prior remand by the Board in May 
2009 to ensure compliance with due process requirements, 
primarily to include readjudication of the issue on appeal with 
issuance of an additional supplemental statement of the case 
discussing all evidence received since the last statement of the 
case.  The record has been adequately developed in substantial 
compliance with all prior Board remand instructions and has been 
returned to the Board for further appellate review. 

After this appeal was certified to the Board, the Veteran's 
attorney submitted additional evidence directly to the Board 
which included duplicate copies of service treatment records, a 
Board decision related to hepatitis C for a different Veteran, 
and an internet excerpt protesting VA's treatment of Veterans 
with hepatitis C infection ("HCV").  With the exception of the 
service treatment records, this evidence has not yet been 
considered by the RO, the agency of original jurisdiction.  
However, although these statements have not been accompanied by a 
waiver, they are essentially duplicative of argument the RO has 
already had the opportunity to consider including the Veteran's 
contention that he was infected by air gun inoculation during his 
first period of service.  In particular, neither the prior Board 
decision nor the internet excerpt relate to the specific facts of 
the Veteran's case and have no probative value in the present 
appeal; they do not establish comparative likelihood of the 
sources or time of transmission in the given case.  Thus, the 
Board finds that the solicitation of a waiver and/or remand for 
initial consideration by the RO of this evidence is not required 
under 38 C.F.R. § 20.1304(c).  The Board will proceed with 
adjudication of this appeal. 


FINDINGS OF FACT

1.  It is more likely than not that the Veteran used intravenous 
drugs during the late 1970s, therefore this is considered a risk 
factor present in the instant case.  

2.  A credible medical opinion shows that in consideration of the 
Veteran's identified risk factors for hepatitis C infection, 
including in-service air gun inoculation and high risk sexual 
behavior, intravenous drug use is the strongest and most 
efficient means of infection transmission. 

3.  A preponderance of the credible evidence of record reflects 
that the Veteran's presently diagnosed hepatitis C is most likely 
attributable to his history of intravenous drug use, and as such 
was not incurred in the line of duty, but rather as a result of 
the abuse of illegal drugs.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.301, 3.303 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326 (2010).  

In correspondence dated in July 2004, March 2006, and August 
2009, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the AOJ notified the Veteran 
of information and evidence necessary to substantiate the claim 
of service connection for hepatitis C, to include a description 
of the information and evidence that VA would seek to provide, 
and that which the Veteran was expected to provide in support of 
his claim.  

The Veteran was further notified of the process by which initial 
disability ratings and effective dates are established in 
correspondence in March 2006.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although this notice was delivered after 
the initial denial of the claim, the AOJ subsequently 
readjudicated the claim based on all the evidence in the June 
2006 statement of the case (SOC), as well as the July and 
December 2009 supplemental statements of the case (SSOC).  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Thus, the Veteran was not 
precluded from participating effectively in the processing of his 
claim and the late notice did not affect the essential fairness 
of the decision.  

VA has also done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance with 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service treatment 
records have been associated with the claims file.  All 
identified and available treatment records have been secured.  
The Veteran has been medically evaluated and multiple medical 
opinions have been sought in conjunction with his claim.  See VHA 
medical opinion, June 2010; see also VA examination reports, May 
2008 & February 2005.  Collectively, the medical opinions of 
record are considered adequate for the purpose of a service 
connection determination, as they are based on consideration of 
the appellant's prior lay and medical history and describe the 
relevant risk factors for hepatitis C infection in sufficient 
detail to enable the Board to reach a fully informed decision.  
In particular, the June 2010 VHA opinion contains clear 
conclusions with supporting data, and a reasoned medical 
explanation connecting the two.  See Nieves- Rodriguez v. Peake, 
22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).  The duty to assist has been fulfilled. 

Service Connection

The Veteran seeks service connection for hepatitis C infection 
(HCV), which he contends was incurred during his first period of 
military service as a result of sexual transmission or air gun 
inoculation.  As previously mentioned, a second period of 
military service resulted in a dishonorable discharge as 
determined by VA administrative decision in December 1978.  Thus, 
the character of discharge for the second period of service is a 
bar to payment of compensation for any disease or injury incurred 
during that period of service.  38 C.F.R. § 3.12.  As such, the 
Veteran's second period of military enlistment essentially 
becomes irrelevant to the present claim, but for the documented 
hepatitis C risk factors therein, and will only be discussed 
further for the purpose of analyzing those risk factors.  

In order to establish direct service connection, three elements 
must be established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 38 C.F.R. § 
3.303 (2010); Hickson v. West, 12 Vet. App. 247, 253 (1999); see 
also Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding 
that the type of evidence that will suffice to demonstrate 
entitlement to service connection, and the determination of 
whether lay evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability claimed).  

There is no dispute that the Veteran is currently diagnosed with 
hepatitis C infection.  See VA examination, May 2008 (showing 
positive hepatitis C antibody study in April 2004 with 
confirmation in April 2005).  In light of this medical evidence 
of a current disability, the first legal element of service 
connection is established.  38 C.F.R. § 3.303.  It is also 
medically documented that serologic tests to determine if an 
individual had been infected with hepatitis C were not available 
until 1992, many years after the conclusion of the Veteran's 
active military service.  See VA examination, May 2008.  Thus, 
given the limitations of medical science at the time of the 
Veteran's service, it would be impossible to establish 
definitively whether hepatitis C infection occurred during the 
relevant period from 1974 to 1976, i.e. even if the Veteran were 
positive for HCV at the time, there was no test available to 
prove it.  Therefore, the primary question at hand is whether 
there is competent evidence of a medical relationship, or nexus, 
between the Veteran's present HCV and his active military 
service.  To reach such a conclusion, analysis must focus on the 
various risk factors for hepatitis C infection.  

In the circumstances of the present case, however, it is also 
important to point out that for a disability to be service-
connected, it must be incurred or aggravated in line of duty in 
the active military, naval, or air service.  38 C.F.R. § 3.1(k).  
"In line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, was a result of abuse of alcohol or drugs.  
38 C.F.R. § 3.1(m) (emphasis added).  In the present case, an 
informal claim was filed in April 2004, followed by a formal 
application in June 2004.  Therefore, as this claim was filed 
after October 1990, a determination that the Veteran's claimed 
disability is the result of his abuse of drugs would preclude 
such disease from being incurred in the line of duty, even if 
such drugs were ingested during a period of active military 
service.  Id.  

Here, the Veteran adamantly protests that he has never used 
intravenous (IV) drugs, and that various medical notations 
admitting IV drug use are in error.  Board hearing transcript, 
March 2009.  He states that he has had a fear of needles since he 
was a child, and although he admits use of various illegal 
substances, he says he never injected them.  Id.  The Board has 
considered the evidence of record as a whole, and finds the 
Veteran's assertion regarding a complete absence of IV drug use 
to be incredible given the weight of the evidence to the 
contrary.  In particular, the Veteran's service treatment records 
document positive urinalysis for opiates in April and May 1977.  
The first of these positive drug tests is noted to potentially be 
related to medication prescribed by a dentist, but his medical 
records do not show that a prescribed medication is responsible 
for the second occurrence.  As a result, the Veteran was placed 
in a program for improper use of morphine as of May 1977.  The 
record documents no visible IV marks at the time.  Approximately 
three weeks later in June 1977, the service treatment records 
reflect the Veteran admitted IV drug use, last used 2 weeks 
prior, notably in close proximity to the time of his second 
positive urinalysis.  This examiner noted observance of old 
healed track marks on the Veteran's arm.  Service treatment 
records, June 1977.  

A contemporaneous clinical consultation sheet documents the 
Veteran as an "admitted heavy heroin user."  This history is 
consistent with that reported by the Veteran during an emergency 
room visit in April 2006.  At that time, the Veteran was 
reporting tooth pain and the prior history section of the report 
reflects "history of IVDA," an abbreviation commonly used to 
indicate IV drug abuse, noted as "not used since 1979."  The 
Veteran denied current use of recreational drugs at that time.  
VA treatment record, April 2006.  

The Board finds this recent admission of a prior history of IV 
drug use to be particularly probative.  In particular, although 
the Federal Rules of Evidence do not apply to veterans' 
jurisprudence, recourse to the Federal Rules of Evidence is 
appropriate where the Rules assist in the articulation of the 
Board's reasons and bases for a decision in a given case.  See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997); Cf. Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295, 302 (2008) (finding Federal Rules of 
Evidence may supply guiding factors to be used by VA adjudicators 
in evaluating the probative value of medical evidence).  Here, 
the Board finds Rule 803 of the Federal Rules of Evidence to be 
instructive as this Rule provides an exception to hearsay rules 
with regards to statements made for the purpose of medical 
diagnosis or treatment.  This Rule acknowledges that there is a 
particular self-interest or need for honesty inherent in 
providing statements to medical personnel while seeking 
treatment, i.e., that the Veteran had significant personal cause 
to be honest and complete in describing his symptoms and medical 
history at the time that he desired and sought treatment for 
certain acute symptoms such as dental pain.  

The Board further notes that in determining the weight to be 
assigned to evidence, credibility can be affected by inconsistent 
statements, internal inconsistency of statements, and 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self- interest, 
malingering, desire for monetary gain, and witness demeanor.  
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).  Based on the foregoing, 
the Board finds the multiple documented admissions of IV drug use 
in both historical and contemporaneous medical records to be more 
credible than the Veteran's contrary statements made during the 
course of proceedings seeking VA monetary benefits based on 
alternate methods of transmission.  

Furthermore, although the Veteran and his attorney take issue 
with the contradictory medical notes regarding the presence or 
absence of IV track marks on the Veteran's arms in 1977, and 
assert that the medical provider must have misheard or 
misunderstood the Veteran regarding IV drug use, the Board finds 
it implausible that several different medical providers would 
have misheard or misunderstood the Veteran's admission of IV drug 
use on multiple occasions over many years.  

There are also non-medical indications in the Veteran's service 
personnel records that he may have been involved with intravenous 
drugs in some way.  During service in July 1977, the Veteran was 
arrested and charged with possession of drugs and drug 
paraphernalia, to include heroin and two syringes with needles.  
Service personnel records, Charges of Violation of the Uniform 
Code of Military Justice.  The Veteran testified that the arrest 
leading to his discharge from this period of service was merely 
for fighting, which is not borne out by the record.  It is 
important to note that the Veteran was never convicted of the 
crimes with which he was charged; he instead chose to accept a 
discharge from the military in lieu of a trial.  See Service 
personnel records.  As such, the Board does not rely on this 
arrest as dispositive evidence that the Veteran was indeed using 
IV drugs, or in possession of them.  Rather, the Board gleans 
from this that multiple inconsistencies between the Veteran's 
current testimony and his service records with respect to the 
extent and nature of his drug use, to include the reason for his 
1977 discharge,  negatively affect his credibility on this 
matter. 

The Board must also acknowledge the statement of this Veteran's 
mother, a self-described retired registered nurse, stating that 
her son has never been an IV drug user because she never noticed 
any past or present indications of IV drug use.  Personal 
statement, December 2008.  The Board finds her statement to be 
credible, and as a registered nurse her medical knowledge would 
render her competent to describe any medical symptoms of IV drug 
use which she did or did not personally observe.  

However, in the circumstances of this case, the documentation 
reflects that the Veteran's purported IV drug use most likely 
occurred in the late 1970s during a time in which the Veteran was 
stationed overseas, primarily in Germany.  See Service treatment 
records; Board hearing transcript.  Therefore, such geographic 
separation would mean that the Veteran's mother would generally 
not have been physically present to observe any acute signs or 
symptoms at the time.  She has not indicated that she was in his 
presence at the time, nor described any other specific 
observations which the Board can weigh against the contrary 
evidence.  In all, the Board finds that his mother has a personal 
interest in seeing her son in the best possible light, and that 
although competent and credible in describing her belief that her 
son has not used intravenous drugs, her testimony is outweighed 
by the contrary evidence of record showing that the Veteran had 
positive urinalysis for morphine, admitted heroin and IV drug use 
on multiple occasions during and after service, and was charged 
with allegedly possessing heroin and paraphernalia for injecting 
drugs during service.  In all, the preponderance of the evidence 
shows that it is more likely than not that the Veteran did indeed 
use intravenous drugs in or around 1977.  Given this finding, IV 
drug use is considered to be a risk factor present for this 
Veteran's contraction of hepatitis C infection.

Previous medical opinions rendered in this case state that the 
Veteran "has multiple risk factors for hepatitis C infection 
that are independent of active military duty...to include IV heroin 
use...", and "There is no evidence that hepatitis C was 
incurred [during the relevant period of military service] from 
other than drug abuse."  VA examinations, May 2008 & February 
2005.  However, in order to fully consider the other relevant 
risk factors for HCV as documented in this Veteran's case, the 
Board requested a third medical opinion with specific 
instructions to consider the HCV risks of air gun inoculation and 
unprotected heterosexual intercourse with multiple documented 
sexually transmitted diseases, as asserted by the Veteran, in 
addition to his history of IV drug use.  VHA opinion request 
letter, April 2010. 

The reviewing medical expert stated that there is no published 
data regarding HCV transmission via air gun inoculation, and that 
the Center for Disease Control found that air jet inoculation is 
a safe and effective method for the administration of vaccines.  
The report reflects that in a cited medical study of chimpanzees 
infected with hepatitis B, even when air jet injections were done 
on these animals, the air jet injector did not become 
contaminated.  VHA opinion, received June 2010.

Additionally, the reviewing expert acknowledged that multiple 
sexual partners is also a risk factor for transmission of HCV, 
with an increased risk associated with this Veteran's documented 
history of sexually transmitted diseases,  but the incidence of 
infection by sexual transmission is "significantly less common" 
than IV drug use.  Id.  Considering the presence of each of these 
risk factors in the present case, the reviewing medical 
practitioner stated that "IV drug use has the strongest 
propensity for transmission of HCV compared to high risk sexual 
behavior and air gun inoculation."  Although the Veteran had 
other risk factors for HCV infection, they are of a significantly 
lower incidence as compared to IV drug use.  

Here, the medical opinion by the VA examiner is credible because 
it is based on a thorough review of the file and available 
treatment records and the examiner offered a reasonable medical 
basis for his or her conclusions.  Absent credible evidence to 
the contrary, the Board is not in a position to question the 
results of this medical opinion.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  As such, the Board finds that this Veteran's 
history of IV drug use is the most likely source of his present 
HCV infection, and as such, the disease was contracted outside 
the line of duty of active military service.  

Finally, it is important to acknowledge that the Veteran's 
service treatment records document hepatitis infection during his 
first period of military service, without specification as to 
whether that infection was of hepatitis types A, B, or C.  
Indeed, as already discussed, blood serology was not available to 
make that distinction at the time.  Subsequent medical review of 
these service treatment records reveals that the infection was 
most likely hepatitis A, unrelated to the present HCV infection.  
In particular, as the Veteran described that his whole unit was 
infected at the same time, and he has since had negative blood 
antigen and antibody studies for hepatitis B, the medical 
evidence reflects that the in-service notation of mild anicteric 
(no jaundice) hepatitis in August 1975 represents an acute 
infection of viral hepatitis A that resolved prior to the 
conclusion of the Veteran's military service.  No relationship is 
established between the Veteran's in-service acute infection of 
hepatitis A and his current chronic infection of hepatitis C.  
See VA examination, May 2008.  

In light of the foregoing, the evidence reflects that the most 
likely source of transmission of the Veteran's presently 
diagnosed hepatitis C is his documented history of IV drug use 
after the conclusion of his honorable military service.  As such, 
hepatitis C was not incurred in the line of duty of active 
military service and service connection for hepatitis C infection 
is not warranted.  38 C.F.R. 
§§  3.301(d), 3.303.   











(CONTINUED ON NEXT PAGE)


The Board has considered the applicability of the benefit of the 
doubt doctrine in this case.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, the 
preponderance of the evidence is against the Veteran's assertion 
that he never used IV drugs, and overall, is against his claim of 
entitlement to service connection for hepatitis C.  As such, the 
doctrine is not applicable in the instant appeal and his claim 
must be denied.  


ORDER

Service connection for hepatitis C is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


